Citation Nr: 0601193	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-15 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a chronic skin 
disorder, claimed as dermatitis due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for a chronic skin disorder 
(claimed as dermatitis due to Agent Orange exposure).

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran's military records establish that he served on 
active duty in the Republic of Vietnam with the United States 
Army.  He is service-connected for soft tissue sarcoma that 
is presumed to have been secondary to exposure to Agent 
Orange during his period of service in Vietnam, pursuant to 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2005).  His medical 
records indicate that his right forearm was the site on which 
the service-connected soft tissue sarcoma lesion was 
discovered and subsequently surgically resected.  

The veteran is diagnosed with chronic dermatitis that affects 
both his upper extremities.  In September 2001, the veteran's 
primary care VA physician at the Fayetteville, Arkansas, VA 
Medical Center presented an opinion that this was possibly 
alcoholism-induced dermatitis.  However, in a November 2004 
addendum, the same VA physician revised his opinion and 
stated that "(a)fter careful review of the chart, I am 
adding (the) addendum (that this skin disorder represented) 
possible Agent Orange-induced dermatitis of the upper 
extremities."  No additional discussion was presented 
regarding the rationale behind this opinion.  The Board 
observes that subsequent VA dermatological treatment and 
evaluation reports dated in 2004 - 2005 do not contain any 
mention of this opinion or add any clarification as to why 
the veteran's dermatitis may or may not be related to Agent 
Orange exposure.  Whereas the nexus opinion linking the 
dermatitis of the upper extremities to service is tenuous and 
non-definitive because of the physician's qualification that 
it was possibly the result of Agent Orange exposure, it 
cannot be dismissed out of hand without further 
clarification, especially in view of the fact that the 
service-connected soft tissue sarcoma that has been linked to 
Agent Orange exposure affects the same region of the 
veteran's body.  Therefore, as the Board is presently unable 
to adjudicate the claim without additional evidentiary 
development in this regard, the case should be remanded to 
the RO to obtain additional medical evidence and so that the 
physician who made the November 2004 addendum may review the 
claims folder and present additional discussion to clarify 
and enhance his prior opinion.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  

In view of the foregoing discussion, the case is remanded to 
the RO via the AMC for the following development:

1.  All up-to-date treatment records for 
the skin disability at issue should be 
obtained and incorporated into the claims 
file.

2.  The veteran's claims file should be 
referred to his primary care physician at 
the VA Medical Center at Fayetteville, 
Arkansas, who presented the November 2004 
opinion that the dermatitis of the upper 
extremities was possibly Agent Orange-
induced.  The physician should review the 
claims folder and a notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  After a review of the service 
medical records and post-service medical 
records, the examiner should present a 
definitive opinion as to whether any of 
the veteran's diagnosed skin disorders 
are related to his period of active duty 
by addressing the question of whether it 
is at least as likely as not that the 
dermatitis affecting the veteran's upper 
extremities is the result of exposure to 
Agent Orange, or is otherwise proximately 
due to, or the result of his service-
connected soft tissue sarcoma that 
affected the same body part. 

A complete rationale for all opinions 
must be provided.  If the examiner is 
unable to present any opinion without 
resorting to speculation, it must be so 
noted.  The report prepared must be 
typed. 

3.  The veteran should also be scheduled 
for a VA dermatological examination.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examining physician for review of the 
case.  A notation to the effect that this 
record review took place should be 
included in the report of the physician.  
All pertinent symptomatology and findings 
must be reported in detail.  After a 
review of the service medical records and 
post-service medical records, the 
examiner should present a definitive 
opinion as to whether any of the 
veteran's diagnosed skin disorders are 
related to his period of active duty by 
answering the following question:  

The physician should address 
the question of whether it is 
at least as likely as not that 
the dermatitis affecting the 
veteran's upper extremities is 
the result of exposure to 
Agent Orange, or is otherwise 
proximately due to, or the 
result of his service-
connected soft tissue sarcoma 
that affected the same body 
part. 

A complete rationale for all opinions 
must be provided.  If the examiner is 
unable to present any opinion without 
resorting to speculation, it must be so 
noted.  The report prepared must be 
typed. 

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a chronic skin disorder 
(claimed as dermatitis due to Agent 
Orange exposure).  If the benefit sought 
on appeal remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

